DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Responsive to the amendment filed 23 March 2021, claims 62-64, 66-76, 78-83 and 85 are amended.  Claims 62-64, 66-83 and 85 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 23 March 2021, new grounds of rejection are presented, corresponding to the changes in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 62, 83, and 85 have each been amended to include the feature of Wherein the repeating step includes randomizing the geometry of the predetermined unit cells by perturbation of vertices of the unit cells.  This feature is not described and is new matter.
In the specification, a random perturbation of vertices is described which would generate a randomized unit cell (specification at [0099]).  Thus a random unit cell would be generated, and then made by the procsss.  Contrary to what is described in the specification, what is now required is that a perturbation is performed as a part of the repeating step.  That is, what is now literally required is that a portion of a unit cell is formed, then the next portion of the unit cell that is formed is a different unit cell, which has been randomized compared with the first unit cell already in progress of being made.  This is not what is described in the specification and is new matter.  This is also contradicted by the claim itself, as the next portion of the unit cell being formed in the “repeating step” would not be the next portion of the predetermined unit cell as written, but a randomized new version of it, which cannot be said to be “predetermined.”  
Each of claims 63-64, 66-82 depends from independent claims 62, 83, or 85, respectively, and are therefore also not described by applicant’s specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-64, 66-83 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62, 83, and 85 have each been amended to include the feature of Wherein the repeating step includes randomizing the geometry of the predetermined unit cells by perturbation of vertices of the unit cells.  This feature is not described and renders the claims indefinite.  
In the specification, a random perturbation of vertices is described which would generate a randomized unit cell (specification at [0099]).  Thus a random unit cell would be generated, and then made by the procsss.  Contrary to what is described in the specification, what is now required is that a perturbation is performed as a part of the repeating step.  That is, what is now literally required is that a portion of a unit cell is formed, then the next portion of the unit cell that is formed is a different unit cell, which has been randomized compared with the first unit cell already in progress of being made.  This is not what is described in the specification and is new matter.  This is also contradicted by the claim itself, as the next portion of the unit cell being formed in the “repeating step” would not be the next portion of the predetermined unit cell as written, but a randomized new version of it, which cannot be said to be “predetermined.”  The claim requires that the “predetermined unit cell” be formed, yet that the unit cell is not “predetermined” but instead randomized.  Two mutually-exclusive conditions are required to be met.  
Each of claims 63-64, 66-82 depends from independent claims 62, 83, or 85, respectively, and are therefore also indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 64, 66-83, and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0191106 (hereinafter “O’Neill”), in view of Chua et al., Development of a Tissue Engineering Scaffold Structure Library for Rapid Prototyping. Parts 1 and 2, Int J Adv Manuf Technol (2003) 21:291–312 (hereinafter “Chua”).
Regarding claims 62 and 85, O’Neill teaches a method for fabricating a three-dimensional porous implant used for tissue ingrowth via laser densification (see Summary of the Invention).  O’Neill teaches that a first layer of powder is deposited, then scanned with a laser beam and melted (see Summary of the Invention).  O’Neill further teaches that the powder is one of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum and niobium (see Summary of the Invention).  
O’Neill teaches that the method comprises depositing additional layers and repeating the step of scanning the laser beam (see Summary of the Invention).  One of ordinary skill in the art readily understands that this is how the structures in Figs. 28 and 30, for example, were formed.  O’Neill teaches that the method may be used to create at least one strut extending in an oblique direction from the substrate.  For example, O’Neill describes that the method may be used to create a structure such as that in Fig. 30 (see [0088]-[0090]).  O’Neill further teaches that the method is used to make a structure 
Regarding the limitation of forming a plurality of points, O’Neill explicitly shows that a strut is formed by a plurality of points at fig. 4c, for example.  This figure also shows that the strut has a cross section corresponding to the cross section of the points.  Additionally, the structures shown at Figs. 28 and 30 would inherently possess such a property.  These structures were formed by consolidating layers of powders, and the portion of the strut made from one layer would meet the limitation of a "point."  The Fig. 30 of O'Neill shows substantially uniform cross sections.
Regarding wherein the repeating step includes a random perturbation of unit cell vertices, it is noted that this limitation is indefinite as it requires two mutually-exclusive conditions to be met.  See rejections under 35 USC 112 above.  O’Neill teaches that the scan proceeds in a random generated manner (See [0043]), which would have had the same effect of applying a random perturbation to the unit cell.  O’Neill teaches that this randomizes porosity ([0043]).
O’Neill does not describe that the strut extends in an oblique direction from the substrate.
Chua teaches a method of manufacturing a porous scaffold for tissue engineering (see pp. 291-292).  Chua teaches that the scaffold material is used for ingrowth (see p. 292).  Chua teaches that the method includes using SLS to manufacture the porous scaffold (see pp. 309-311).  Chua teaches that the method includes the formation of one or more unit cells using the SLS process (see pp. 294-295, p. 298, and p. 310).  Chua clearly envisions that the unit cells include at least one of tetrahedron, dodecahedron, and octahedron (see pp. 296, 298, 309, 310, and 311).  The manufacture of these structures would have necessarily included the use of an angle oblique to the substrate.  For example, the truncated unit cells shown in Figs. 7, 8, and 9 show oblique angles in all directions, which could not have been made without oblique angles to the substrate.  Chua teaches that selecting a unit cell shape of the type described can accumulate large numbers of cells in vivo (see p. 292). Chua teaches that 
It would have been obvious to one of ordinary skill in the art at time of invention to have modified the invention of O’Neill by utilizing a unit cell as taught by Chua, because Chua teaches that selecting a unit cell shape of the type described can accumulate large numbers of cells in vivo (see p. 292), and that creating the structures from SLS allows for full interconnected porosity and a wide choice of materials, including metals (see Table 2). 

Regarding claim 64, O’Neill teaches that a first layer of powder is deposited, then scanned with a laser beam (see Summary of the Invention).  
Regarding claims 66-68, Chua clearly envisions that the unit cells include at least one of tetrahedron, dodecahedron, and octahedron (see pp. 296, 298, 309, 310, and 311).  
Regarding claim 69, O’Neill teaches wherein the powder layer thickness is set at 100 µm, said thickness falling within the range claimed by applicant.
Regarding claim 70, O’Neill further teaches that the powder is one of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum and niobium (see Summary of the Invention).  
Regarding claim 71, O’Neill teaches wherein a base or core has the first powder layer separated from it by another metal (see Detailed Description of the Invention, or para. [0040]).
Regarding claim 72-73, O’Neill teaches wherein a base or core has the first powder layer separated from it by another metal (see Detailed Description of the Invention, or para. [0040]), meeting both the limitations wherein the base or core is separated from the first layer and wherein said separated base or core is integral with the first layer.

Regarding claim 75, Chua clearly envisions truncated unit cells (see pp. 296, 298, 309 and 310).  
Regarding claim 76, O’Neill further teaches scanning with a laser having a power, for a time with a point distance (see Detailed Description of the Invention).  
Regarding claim 77, O’Neill teaches wherein the laser’s power ranges between 5 and 1000 W (see Summary of the Invention), said range containing the power amount claimed, thus establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to have selected a power of 90.5 W for the laser because O’Neill teaches the same utility over the entire range.  Applicant is further directed to MPEP 2144.05.
O’Neill teaches that the laser spot size may be 100 µm and that the overlap may be from +50 to –200% (see Detailed Description of the Invention).  Thus, O’Neill teaches a range for point distance containing the value as claimed, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to have selected a point distance of 90 µm because O’Neill teaches the same utility over the entire range.  Applicant is further directed to MPEP 2144.05. 
O’Neill teaches that the scan speed is varied to supply energy of 0.3-8 J/mm2 (see Summary of the Invention).  Thus, the exposure time would have been optimized by one of ordinary skill in the art at time of invention to have delivered the appropriate energy.   Applicant is further directed to MPEP 2144.05.
Regarding claim 78, O’Neill shows circular struts (See figs. 28-30).  
Regarding claim 79, Chua shows rectangular struts (See Figs. 5, 7, and 8). 
Regarding claim 80, the creation of the struts taught by O’Neill woud have inherently included moving the laser to create the struts, meeting the limitations of the claim.  

Regarding claim 82, O’Neill teaches a method for fabricating a three-dimensional porous article used for tissue ingrowth via laser densification (see Summary of the Invention).
Regarding claim 83, O’Neill teaches a method for fabricating a three-dimensional porous article used for tissue ingrowth via laser densification (see Summary of the Invention).  O’Neill teaches that a first layer of powder is deposited, then scanned with a laser beam (see Summary of the Invention).  O’Neill further teaches that the powder is one of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum and niobium (see Summary of the Invention).  
O’Neill teaches that the method comprises depositing additional layers and repeating the step of scanning the laser beam (see Summary of the Invention).  One of ordinary skill in the art readily understands that this is how the structures in Figs. 28 and 30, for example, were formed.  O’Neill teaches that the method may be used to create at least one strut extending in an oblique direction from the substrate.  For example, O’Neill describes that the method may be used to create a structure such as that in Fig. 30 (see [0088]-[0090]).  O’Neill further teaches that the method is used to make a structure comprising a waffle or lattice-type construct are created (see paras. [0088]-[0090], figs. 28-30, for example).  The structure made by O’Neill is a unit cell. 
Regarding the limitation of forming a plurality of points, O’Neill explicitly shows that a strut is formed by a plurality of points at fig. 4c, for example.  This figure also shows that the strut has a cross section corresponding to the cross section of the points.  Additionally, the structures shown at Figs. 28 and 30 would inherently possess such a property.  These structures were formed by consolidating layers of powders, and the portion of the strut made from one layer would meet the limitation of a "point."  The Fig. 30 of O'Neill shows substantially uniform cross sections.
O’Neill does not describe that the strut extends in an oblique direction from the substrate.

It would have been obvious to one of ordinary skill in the art at time of invention to have modified the invention of O’Neill by utilizing a unit cell as taught by Chua, because Chua teaches that selecting a unit cell shape of the type described can accumulate large numbers of cells in vivo (see p. 292), and that creating the structures from SLS allows for full interconnected porosity and a wide choice of materials, including metals (see Table 2).  
O’Neill teaches that the scan proceeds in a random generated manner (See [0043]), which would have had the same effect of applying a random perturbation to the unit cell.  O’Neill teaches that this randomizes porosity ([0043]).

Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Neill in view Chua as applied to claim 62 above, and further in view of US 5,398,193 (hereinafter "deAngelis”).

However, the use of electron beams is well known in the art and would have been obvious to one of ordinary skill in the art.
For example, deAngelis teaches a method of 3-dimensional prototyping and apparatus therefor (see Summary).  deAngelis teaches that the apparatus includes a means for depositing a powder layer, and a power source such as an electron beam (see col. 11).  It would have been obvious to one of ordinary skill in the art at time of invention to have altered the method of O’Neill by using the apparatus of deAngelis, because deAngelis teaches that this creates a dense, fusion bonded layer within tolerance of specified material properties (see col. 11).


Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the claim amendments overcome the prior rejections for lack of written description.  In this case the amendments have raised new issues. New grounds of rejection are presented. 
Applicant argues that O’Neill fails to teach wherein a randomization is applied in a repeating step as claimed.  It is noted that the amendment now requires that the portion formed in the repeating step be the predetermined unit cell, but that also a random perturbation be applied.  This limitation does not make sense, is not supported by the specification, and renders the claim indefinite.  O’Neill is believed to generate the same effect of randomization of the unit cells by employing random scan directions.   
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734